DETAILED ACTION

The instant application having application No 16/778595 filed on 01/31/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 5 is incorporated into the independent claim 1.
Claim 7 would be allowable if (i) both claims 10 or 12 or 13 is incorporated into the independent claim 7.
Claim 14 would be allowable if (i) both claims 16 or 17 or 19 or 20 is incorporated into the independent claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claims 14-20, applicant has claimed “computer program product”. When applying the broadest reasonable interpretation of the claims they covers a software operation system per. 
Therefore, claims 14-20 are directed to non-statutory subject matter as computer program, per se.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 14-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GREEN et al. (U.S. 20210114634, Apr. 22, 2021) in view of Whittemore et al. (U.S. 20210046961, Feb. 18, 2021).
 	Regarding Claim 1, GREEN discloses a system for vital train tracking using ultra-wideband (UWB) beacons track (page 3, par (0035), line 1-10, UWB communication systems operate within the 2.4 frequency band of a signal and trackside beacon arrangement), the system comprising a train disposed on a track (page 4, par (0042), line 1-10, See Fig 5 shows beacon system  including signal aspect beacon and positioning beacon, in accordance with some embodiments, a vehicle moves along a track), the train having at least two onboard UWB beacons configured to broadcast a unique beacon identification number (page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna);
a plurality of wayside UWB beacons disposed along the track (page 3, par (0031), line 1-10, the beacon system allows the vehicle to determine the signal ID and signal aspect, and to establish the position of the vehicle on the guideway with the detection of at least two wayside beacons), 
a subset of the plurality of wayside UWB beacons being connected to a wayside communications network, wherein at least two of the plurality of wayside UWB beacons are configured to receive the unique beacon identification number (page 3, par (0031), line 1-10, the position of the vehicle on the guideway with the detection of at least two wayside beacons, by establishing the position of the vehicle on the guideway and the signal aspect, the on-board computer establishes the route the vehicle is authorized to take and the speed limit of the vehicle).
GREEN discloses all aspects of the claimed invention, except a central computer in communication with the wayside communications network, wherein the central computer is configured to determine a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons.
Whittemore is the same field of invention teaches a central computer in communication with the wayside communications network, wherein the central computer is configured to determine a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons (page 2, par (0035), line 1-10, a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions, each of the plurality of wayside devices comprising at least one first radio-frequency (RF) antenna, a work zone device positioned along the train track).
GREEN and Whittemore are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the central computer is configured to determine a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons the teaching of GREEN to include the plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions the teaching of Whittemore because it is providing a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions.
Regarding Claim 2, GREEN discloses each of the plurality of wayside UWB beacons not in the subset are located within a communications range of at least two of the plurality of wayside UWB beacons in the subset(page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna).
Regarding Claim 4, GREEN discloses a track vacancy detection system disposed on the track, the track vacancy detection system in communication with the central computer (page 4, par (0042), line 1-10, See Fig 5 shows beacon system including signal aspect beacon and positioning beacon, in accordance with some embodiments, a vehicle moves along a track).
Regarding Claim 7, GREEN discloses a method for vital train tracking using ultra-wideband (UWB) beacons(page 3, par (0035), line 1-10, UWB communication systems operate within the 2.4 frequency band of a signal and trackside beacon arrangement), the method comprising receiving, by at least two wayside UWB beacons(page 3, par (0031), line 1-10, the beacon system allows the vehicle to determine the signal ID and signal aspect, and to establish the position of the vehicle on the guideway with the detection of at least two wayside beacons), a unique beacon identification number transmitted by an onboard UWB beacon disposed on a train(page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna);
transmitting, by each of the at least two wayside UWB beacons to a central computer, the unique beacon identification number and an identification number associated with the wayside UWB beacon(page 3, par (0031), line 1-10, the position of the vehicle on the guideway with the detection of at least two wayside beacons, by establishing the position of the vehicle on the guideway and the signal aspect, the on-board computer establishes the route the vehicle is authorized to take and the speed limit of the vehicle).
GREEN discloses all aspects of the claimed invention, except calculating, by the central computer, a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons.
Whittemore is the same field of invention teaches calculating, by the central computer, a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons (page 2, par (0035), line 1-10, a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions, each of the plurality of wayside devices comprising at least one first radio-frequency (RF) antenna, a work zone device positioned along the train track).
GREEN and Whittemore are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the central computer is configured to determine a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons the teaching of GREEN to include the plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions the teaching of Whittemore because it is providing a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions.
Regarding Claim 8, GREEN discloses the least two wayside UWB beacons are part of a plurality of wayside UWB beacons disposed along the track (page 4, par (0042), line 1-10, See Fig 5 shows beacon system  including signal aspect beacon and positioning beacon, in accordance with some embodiments, a vehicle moves along a track) and wherein a subset of the plurality of wayside UWB beacons are connected to a wayside communications network(page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna).
Regarding Claim 9, GREEN discloses each of the plurality of wayside UWB beacons not in the subset are located within a communications range of at least two of the plurality of wayside UWB beacons in the subset(page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna).
Regarding Claim 11, GREEN discloses receiving, by the central computer, a signal from a track vacancy detection equipment disposed on the track indicating a presence of the train on the track (page 4, par (0042), line 1-10, See Fig 5 shows beacon system including signal aspect beacon and positioning beacon, in accordance with some embodiments, a vehicle moves along a track).
Regarding Claim 14, GREEN discloses a computer program product for vital train tracking using ultra-wideband beacons, the computer program product being on a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method comprising receiving, by at least two wayside UWB beacons(page 3, par (0031), line 1-10, the beacon system allows the vehicle to determine the signal ID and signal aspect, and to establish the position of the vehicle on the guideway with the detection of at least two wayside beacons), a unique beacon identification number transmitted by an onboard UWB beacon disposed on a train(page 3, par (0031), line 1-10, the position of the vehicle on the guideway with the detection of at least two wayside beacons, by establishing the position of the vehicle on the guideway and the signal aspect, the on-board computer establishes the route the vehicle is authorized to take and the speed limit of the vehicle);
transmitting, by each of the at least two wayside UWB beacons to a central computer, the unique beacon identification number and an identification number associated with the wayside UWB beacon (page 2, par (0019), line 1-10, ultra-wide band suitable beacon system capable of providing signal aspect status, beacon identification (ID) and ranging information to the vehicle, the on-board beacons are communicably connected to a beacon antenna).
GREEN discloses all aspects of the claimed invention, except calculating, by the central computer, a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons.
Whittemore is the same field of invention teaches calculating, by the central computer, a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons (page 2, par (0035), line 1-10, a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions, each of the plurality of wayside devices comprising at least one first radio-frequency (RF) antenna, a work zone device positioned along the train track).
GREEN and Whittemore are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify based on the central computer is configured to determine a position of the train on the track based at least in part upon known location of the at least two wayside UWB beacons the teaching of GREEN to include the plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions the teaching of Whittemore because it is providing a plurality of wayside devices positioned along a train track, the plurality of wayside devices having known positions.
Regarding Claim 15, GREEN discloses the least two wayside UWB beacons are part of a plurality of wayside UWB beacons disposed along the track and wherein a subset of the plurality of wayside UWB beacons are connected to a wayside communications network(page 3, par (0031), line 1-10, the position of the vehicle on the guideway with the detection of at least two wayside beacons, by establishing the position of the vehicle on the guideway and the signal aspect, the on-board computer establishes the route the vehicle is authorized to take and the speed limit of the vehicle).
Regarding Claim 18, GREEN discloses the method further comprises receiving, by the central computer, a signal from a track vacancy detection equipment disposed on the track indicating a presence of the train on the track (page 4, par (0042), line 1-10, See Fig 5 shows beacon system including signal aspect beacon and positioning beacon, in accordance with some embodiments, a vehicle moves along a track).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Carlson et al. (US 20200317235, Oct. 8, 2020) teaches Methods and Systems for Achieving Vital Ultra-Wideband(UWB) based Train Control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464